     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 1 of 34

1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                  ----oo0oo----

11

12    NATIONAL ASSOCIATION OF WHEAT            No. 2:17-cv-2401 WBS EFB
      GROWERS; NATIONAL CORN GROWERS
13    ASSOCIATION; UNITED STATES DURUM
      GROWERS ASSOCIATION; WESTERN
14    PLANT HEALTH ASSOCIATION; IOWA           MEMORANDUM AND ORDER RE:
      SOYBEAN ASSOCIATION; SOUTH               CROSS MOTIONS FOR SUMMARY
15    DAKOTA AGRI-BUSINESS                     JUDGMENT
      ASSOCIATION; NORTH DAKOTA GRAIN
16    GROWERS ASSOCIATION; MISSOURI
      CHAMBER OF COMMERCE AND
17    INDUSTRY; MONSANTO COMPANY;
      ASSOCIATED INDUSTRIES OF
18    MISSOURI; AGRIBUSINESS
      ASSOCIATION OF IOWA; CROPLIFE
19    AMERICA; and AGRICULTURAL
      RETAILERS ASSOCIATION,
20
                    Plaintiffs,
21
           v.
22
      XAVIER BECERRA, in his official
23    capacity as Attorney General of
      the State of California,
24
                    Defendant.
25

26
                                    ----oo0oo----
27
                 This case concerns California’s Proposition 65, which,
28
                                           1
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 2 of 34

1     among other things, requires warning labels for products

2     containing chemicals known to the state of California to cause

3     cancer, as determined by certain outside entities.          The parties

4     have filed cross motions for summary judgment on plaintiffs’

5     claim that the warning requirement, as applied to the chemical

6     glyphosate,1 violates the First Amendment of the United States

7     Constitution.2    (Docket Nos. 117, 124.)

8     I.   Background

9                Under Proposition 65, the Safe Drinking Water and Toxic

10    Enforcement Act of 1986, Cal. Health & Safety Code §§ 25249.5-

11    25249.14 (“Proposition 65”), the Governor of California is

12    required to publish a list of chemicals (the “Proposition 65

13    list”) known to the State to cause cancer, as determined by,

14    inter alia, certain outside entities, including the United States

15    Environmental Protection Agency (“EPA”), the United States Food

16    and Drug Administration (“FDA”), and the International Agency for

17    Research on Cancer (“IARC”).3      AFL-CIO v. Deukmejian, 212 Cal.

18
                 1   Glyphosate is an herbicide widely used to control
19    weeds in various settings and is an active ingredient in
      defendant Monsanto Company’s (“Monsanto”) product Roundup.
20    Plaintiffs or their members sell glyphosate-based herbicides, use
      glyphosate in their cultivation of crops that are incorporated
21    into food products sold in California, or process such crops into
22    food products sold in California. (Am. Compl. ¶¶ 9-22 (Docket
      No. 23).)
23
           2    Lauren Zeise, director of the Office of Environmental
24    Health Hazard Assessment, was initially named in the complaint
      and included in the court’s preliminary injunction, though per
25    the parties’ stipulation, she was dismissed from the case and the
26    injunction was amended to refer specifically to the Attorney
      General. (Docket No. 93.)
27
                 3   The IARC was founded in 1965 as the cancer
28    research arm of the United Nations’ World Health Organization and
                                      2
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 3 of 34

1     App. 3d 425, 431-34 (3d Dist. 1989) (citing, inter alia, Cal.

2     Labor Code 6382(b)(1)); see also Cal. Code Regs. tit. 27 §§

3     25306(m), 25904(b)4 (“A chemical or substance shall be included

4     on the list [of chemicals known to the state to cause cancer] if

5     it is classified by the International Agency for Research on

6     Cancer” as “carcinogenic to humans” or “[p]robably carcinogenic

7     to humans” and there is “sufficient evidence of carcinogenicity

8     in experimental animals.”).5

9                Proposition 65 also prohibits any person in the course

10    of doing business from knowingly and intentionally exposing

11    anyone to the listed chemicals without a prior “clear and

12    reasonable” warning, with this prohibition taking effect 12

13    months after the chemical has been listed.        Cal. Health & Safety

14    Code §§ 25249.6, 25249.10(b); Deukmejian, 212 Cal. App. 3d at

15
      exists to “promote international collaboration in cancer
16    research.” (Zuckerman Decl. (Docket No. 130), Ex. C at 5-6
      (Docket No. 133-2).) The United States was a founding member of
17
      the IARC and remains a member. (Zuckerman Decl., Ex. C at 27.)
18    The IARC publishes, in the form of “Monographs,” “critical
      reviews and evaluations of evidence on the carcinogenicity of a
19    wide range of human exposures.” (Zuckerman Decl., Ex. A at 10
      (Docket No. 134-1).)
20              The other two outside entities named under the
      Proposition 65 regulations are the National Institute for
21    Occupational Safety and Health, which is part of the Centers for
22    Disease Control, and the National Toxicology Program, which is
      part of the National Institutes of Health. Cal. Code Regs. tit.
23    27 § 25306(m).

24               4   Several new versions of the Proposition 65
      implementing regulations took effect on August 30, 2018, after
25    this case was filed. This opinion refers to the current versions
26    of the regulations unless otherwise noted.

27               5   California’s Office of Environmental Health Hazard
      Assessment (“OEHHA”) is the agency responsible for implementing
28    Proposition 65. Cal. Code Regs. tit. 27 div. 4 ch. 1 Preamble.
                                      3
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 4 of 34

1     431-34.   While the statute does not explain what constitutes a

2     clear and reasonable warning, OEHHA regulations provide two “safe

3     harbor” warnings which are per se clear and reasonable.          The

4     first safe harbor warning contains a black exclamation point in a

5     yellow triangle with the words “WARNING: This product can expose

6     you to chemicals including [name of one or more chemicals], which

7     is [are] known to the State of California to cause cancer.           For

8     more information go to www.P65Warnings.ca.gov.”         Cal. Code Regs.

9     tit. 27, § 25603(a).     The second safe harbor warning, the “short

10    form” warning, includes a black exclamation point in a yellow

11    triangle and the words “WARNING: Cancer –

12    www.P65Warnings.ca.gov.”      Cal. Code Regs. tit. 27, § 25603(b).

13               Failure to comply with Proposition 65 may result in

14    penalties up to $2,500 per day for each failure to provide an

15    adequate warning, and enforcement actions may be brought by the

16    California Attorney General, district attorneys, certain city

17    attorneys and city prosecutors, or private citizens, who may

18    recover attorney’s fees.      Cal. Health & Safety Code § 25249.7;

19    Cal. Code Regs. tit. 11 § 3201.

20               In 2015, the IARC classified glyphosate as “probably
21    carcinogenic” to humans based on “sufficient evidence” that it

22    caused cancer in experimental animals and “limited evidence” that

23    it could cause cancer in humans.         (Zuckerman Decl., Ex. A, at

24    361-99 (Docket No. 134-4, 134-5).)         However, several other

25    organizations, including the EPA, other agencies within the World

26    Health Organization, and government regulators from multiple
27    countries, have concluded that there is insufficient or no

28
                                           4
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 5 of 34

1     evidence that glyphosate causes cancer.6        (Heering Decl. (Docket

2     No. 117-4), Exs. N, R, S, T, U, Z, AA, MM, NN, OO, PP, QQ, RR,

3     SS, WW, XX, CCC (Docket Nos. 117-18, 117-22 to 117-25, 117-31,

4     117-32, 117-44 to 117-50, 117-54, 117-55, 117-60) (reports or

5     findings from, inter alia, the EPA, European Commission Health &

6     Consumer Protection Directorate-General, WHO Int’l Programme on

7     Chem. Safety, Germany, U.N. Food & Agric. Org., Canada, European

8     Chems. Agency, Australia, New Zealand, Japan, and South Korea).

9     The EPA reaffirmed its determination in April 2019, and then in

10    August 2019, stated that it would not approve herbicide labels

11    with a Proposition 65 warning, as such labels would be false and

12    misleading and “misbranded” under the federal herbicide labeling

13    law, 7 U.S.C. § 136a.      (Heering Decl. Exs. E, WW (Docket Nos.

14    117-9, 1117-54).)

15                As a result of the IARC’s classification of glyphosate

16    as probably carcinogenic, the OEHHA listed glyphosate as a

17    chemical known to the state of California to cause cancer on July

18    7, 2017, and thus the attendant warning requirement was to take

19    effect on July 7, 2018.      (See Heering Decl., Ex. II (Docket No.

20    117-40).)   This court preliminarily enjoined the warning
21    requirement on February 26, 2018 (Docket No. 75), and thus at no

22    time have plaintiffs been required to post glyphosate Proposition

23    65 warnings for their products.

24    II.   Procedural History

25                After a hearing, the court preliminarily enjoined the

26
27          6   Notably, the OEHHA had previously determined that there
      was insufficient evidence of glyphosate’s carcinogenicity. (See
28    Heering Decl., Exs. P, Q (Docket Nos. 117-20, 117-21).)
                                      5
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 6 of 34

1     Attorney General from enforcing California Health & Safety Code §

2     25249.6’s requirement that any person in the course of doing

3     business provide a clear and reasonable warning before exposing

4     any individual to glyphosate as against plaintiffs, plaintiffs’

5     members, and all persons represented by plaintiffs.          (Docket No.

6     75.)       In doing so, the court first found that plaintiff’s First

7     Amendment challenge was ripe, because plaintiffs faced a

8     significant risk of injury based on, among other things, the

9     threat of private suits and the costs of testing their products

10    to avoid or defend such suits.

11                  The court then found that a Proposition 65 warning for

12    glyphosate was not purely factual and uncontroversial under the

13    First Amendment, as required for compelled commercial speech

14    under Zauderer v. Office of Disciplinary Counsel of Supreme Court

15    of Ohio, 471 U.S. 626, 651 (1985), and CTIA-The Wireless

16    Association v. City of Berkeley, 854 F.3d 1105, 1117-19 (9th Cir.

17    2017) (“CTIA I”).7      The court explained, among other things, that

18    Proposition 65 and its regulations required a warning stating

19    that the chemical was known to the State of California to cause

20    cancer, and this warning would be misleading to the ordinary
21    consumer because “[i]t is inherently misleading for a warning to

22

23
             7  The Ninth Circuit’s 2017 decision in CTIA I was vacated
24    by the Supreme Court and remanded for further consideration in
      light of National Institute of Family and Life Advocates v.
25    Becerra, 138 S. Ct. 2361 (2018) (“NIFLA”). 138 S. Ct. 2708
26    (2018). However, on remand, the panel issued a new decision that
      once again explained that “a statement may be literally true but
27    nonetheless misleading and, in that sense, untrue.” CTIA-The
      Wireless Ass’n v. City of Berkeley, 928 F.3d 832, 847 (9th Cir.
28    2019) (“CTIA II”), cert. denied, 140 S. Ct. 658 (2019).
                                      6
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 7 of 34

1     state that a chemical is known to the state of California to

2     cause cancer based on the finding of one organization . . . when

3     apparently all other regulatory and governmental bodies have

4     found the opposite.”     Id. at 16-17.    In doing so, the court did

5     not determine, and was not required to determine, (1) whether

6     glyphosate in fact caused cancer, (2) whether a statement that

7     glyphosate was known to cause cancer would be factual and

8     uncontroversial where there was more evidence in support of the

9     chemical’s carcinogenicity, or (3) whether Proposition 65’s

10    statutory and regulatory regime was good policy.

11               The court subsequently denied defendant’s motion for

12    reconsideration under Federal Rule of Civil Procedure 59(e).

13    (Docket No. 97.)    The court first held that it had not committed

14    clear error in its order granting a preliminary injunction.

15    Second, the court found that the much of the “new evidence”

16    introduced by defendant could have been presented in opposition

17    to the motion for a preliminary injunction, and the evidence

18    defendant relied on did not change the court’s conclusion that

19    the Proposition 65 warning as to glyphosate violated the First

20    Amendment.    In doing so, the court rejected two alternative
21    warnings proposed by defendant because those warnings still

22    conveyed the message that glyphosate was known to cause cancer or

23    suggested that there was equal or more weight for the proposition

24    that glyphosate caused cancer than for the proposition that it

25    did not.

26               Plaintiffs now seek a permanent injunction barring
27    enforcement of the Proposition 65 warning as to glyphosate.

28    Defendant in response seeks a determination that plaintiffs’
                                           7
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 8 of 34

1     First Amendment claim fails as a matter of law.8

2     III. Ripeness

3                Defendant continues to argue that plaintiffs’ First

4     Amendment challenge is not ripe, despite the court’s prior

5     determination of ripeness in granting the preliminary injunction.

6     Courts must examine whether a case is ripe because their role “is

7     neither to issue advisory opinions nor to declare rights in

8     hypothetical cases, but to adjudicate live cases or controversies

9     consistent with the powers granted the judiciary in Article III

10    of the Constitution.”     Thomas v. Anchorage Equal Rights Comm’n,

11    220 F.3d 1134, 1138 (9th Cir. 2000).

12               The ripeness inquiry includes both “constitutional” and

13    “prudential” components.      Id.   Under the constitutional component

14    of standing, courts consider “whether the plaintiffs face a

15    realistic danger of sustaining direct injury as a result of the

16    statute’s operation or enforcement, or whether the alleged injury

17    is too imaginary or speculative to support jurisdiction.”            Id.

18    (citations and internal quotations omitted).         Under the

19    prudential component, courts consider (1) the fitness of the

20    issues for judicial decision and (2) the hardship to the parties
21    of withholding court consideration.       Id. at 1142.     Here, the

22    court once again finds that plaintiffs’ First Amendment challenge

23    is ripe under both the constitutional and prudential inquiries.

24               First, plaintiffs still face a significant risk of

25

26
           8    Plaintiffs do not address the other causes of action in
      the First Amended Complaint, specifically its claims under the
27    Supremacy Clause of the U.S. Constitution and the Due Process
      Clause of the Fourteenth Amendment. The court expresses no
28    opinion on those claims.
                                      8
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 9 of 34

1     injury notwithstanding defendant’s claim that no warnings are

2     required for plaintiffs’ products because they likely contain

3     glyphosate levels below the “no significant risk level” (“NSRL”

4     or “safe harbor” level) that was adopted after the filing of this

5     case.    The court recognizes that (1) Proposition 65 provides that

6     no warning is required for a product where an exposure poses no

7     significant risk assuming lifetime exposure at the level in

8     question, Cal. Health & Safety Code § 25249.10; (2) no warnings

9     are required if the daily exposure caused by a product is below

10    the OEHHA’s safe harbor level under Cal. Code Regs. tit. 27 §

11    25705; (3) the OEHHA adopted a safe harbor level of 1,100

12    micrograms per day for glyphosate on July 1, 2018, Cal. Code

13    Regs. tit. 27, § 25705; (4) some testing of certain foods has

14    found glyphosate levels that would lead to expected daily

15    exposure levels well below that threshold (Lee Decl. ¶¶ 13-21

16    (Docket No. 129)); and (5) some evidence indicates that consumer

17    use of glyphosate from home and garden use of glyphosate would

18    lead to daily exposure levels well below that threshold (Sandy

19    Decl. ¶ 5 (Docket No. 127)).9

20               Nevertheless, assuming plaintiffs’ products were tested
21    and found to contain concentrations of glyphosate below the safe

22    harbor level as set by Cal. Code. Regs. tit. 27 § 25705,

23    plaintiffs would still have no reasonable assurance that they

24    would not be subject to enforcement actions.         Plaintiffs have

25    provided evidence that private plaintiffs have brought

26         9    Plaintiffs dispute the calculations of daily and
27    lifetime exposure levels, as well as the cost and difficulty of
      testing products, though the court does not reach this issue.
28
                                           9
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 10 of 34

1     enforcement actions for various chemicals notwithstanding a

2     defense of compliance with the safe harbor level for those

3     chemicals, including where the California Attorney General said a

4     proposed enforcement suit had no merit.10        The fact that the

5     statute allows any person to file an enforcement suit makes the

6     threat of such suits more credible.        See, e.g., Susan B. Anthony

7     List v. Driehaus, 134 S. Ct. 2334, 2345 (2014) (plaintiffs showed

8     credible risk of enforcement because, inter alia, the law at

9     issue allowed complaints from private parties who were not

10    “constrained by explicit guidelines or ethical obligations”);

11    Italian Colors Rest. v. Becerra, 878 F.3d 1165, 1173 (9th Cir.

12    2018) (party had standing because “even if the Attorney General

13    would not enforce the law” at issue, private citizens had a right

14

15          10  (See, e.g., Norris Decl. ¶¶ 10-12 (Docket No. 117-62)
      (discussing Physicians Comm. for Responsible Med. v. McDonald’s
16    Corp., Los Angeles Superior Court, Case No. BC383722, a lawsuit
      lasting for 6 years brought against restaurants based on
17
      allegations that their cooked chicken exposed Californians to the
18    listed carcinogen “PhIP,” despite a California Attorney General
      determination that the level of PhIP in cooked chicken fell far
19    below the level that would require a warning under Proposition
      65); Norris Decl. ¶¶ 30-33 (discussing Proposition 65 actions
20    brought against restaurants and food companies notwithstanding
      safe harbor level for acrylamide set in 1990).) See also
21    Sciortino v. PepsiCo, Inc., 108 F. Supp. 3d 780 (N.D. Cal. 2015)
22    (denying motion to dismiss in Proposition 65 enforcement action
      where parties disputed whether defendant’s products exceeded the
23    safe harbor level); Envtl. Law Found. v. Beech-Nut Nutrition
      Corp., 235 Cal. App. 4th 307, 314 (1st Dist. 2015) (discussing
24    Proposition 65 enforcement action where safe harbor defense was
      litigated at trial and noting that defendants had the burden of
25    showing that the level of chemicals in their products did not
26    exceed the safe harbor); CKE Rests., Inc. v. Moore, 159 Cal. App.
      4th 262 (2d Dist. 2008) (affirming dismissal of suit seeking
27    declaration that private party could not initiate Proposition 65
      litigation because safe harbor level was not exceeded).
28
                                           10
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 11 of 34

1     of action to sue for damages).

2                 Such suits, which can be brought notwithstanding the

3     Attorney General’s finding of no merit, are enabled by the

4     statute itself, as defendants in Proposition 65 enforcement

5     actions have the burden of showing that their product’s

6     glyphosate exposure falls below the no significant risk level in

7     a Proposition 65 enforcement action.        Cal. Health & Safety Code §

8     25249.10(c).    Thus, plaintiffs, who have stated they intend to

9     give no warning based on their constitutional right against

10    compelled speech, face a credible threat of enforcement as a

11    result of exercising such right, regardless of the enactment of

12    the safe harbor level for glyphosate.11        See Susan B. Anthony

13    List, 134 S. Ct. at 2342-46 (plaintiff may bring pre-enforcement

14    suit where he has an intention to engage in a course of conduct

15    with an arguable constitutional interest but proscribed by law,

16    “and there exists a credible threat of prosecution”).

17                Defendant claims that enforcement actions would be

18    unlikely in the event that a product did not exceed the safe

19
            11  The court also rejects the Attorney General’s
20    contentions, raised for the first time in his reply in support of
      his cross motion, that plaintiffs have provided no evidence of
21    any concrete plans to violate the law and that the First
22    Amendment dispute is more appropriate for a state court
      enforcement action. (See Docket No. 150 at 4-7.) Even assuming
23    these arguments were properly raised, (1) plaintiffs have already
      shown and continue to credibly claim that they have no intention
24    of providing Proposition 65 warnings for glyphosate, and (2)
      plaintiffs need not wait for an enforcement action to challenge a
25    state law on First Amendment grounds, notwithstanding the ability
26    to raise the challenge as a defense to the enforcement action.
      Given the credible threat of enforcement, it is not necessary
27    that plaintiffs first expose themselves to liability before
      challenging Proposition 65 on constitutional grounds. See Susan
28    B. Anthony List, 134 S. Ct. at 2342-46.
                                      11
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 12 of 34

1     harbor level for glyphosate, citing both the steps required to

2     file suit (which require 60 days’ notice and the filing of a

3     certificate of merit) and the fact that the Attorney General will

4     likely inform the private enforcer that (1) there was no

5     violation, (2) an action was not in the public interest, and (3)

6     the action would not warrant civil penalties and fees.           Defendant

7     also notes that if the private enforcer refused to withdraw its

8     notice of violation, the Attorney General would then post a

9     letter on the Attorney General website stating that there was no

10    merit to the proposed enforcement action, and that plaintiffs may

11    be ordered to pay attorney’s fees and costs for frivolous

12    enforcement actions under Cal. Health & Safety Code §

13    25249.7(h)(2) and Cal. Code Civ. Proc. § 128.5.

14                Notwithstanding these purported barriers, one

15    California Court of Appeal has explained that the instigation of

16    Proposition 65 enforcement actions is “easy -- and almost

17    absurdly easy at the pleading stage and pretrial stages.”             See

18    Consumer Def. Grp. v. Rental Hous. Indus. Members, 137 Cal. App.

19    4th 1185, 1215 (4th Dist. 2006).          At best, the possible sanction

20    of attorney’s fees appears to be a modest deterrence to suits, if
21    any, given that this sanction is only available if the trial

22    court “determines that there was no actual or threatened exposure

23    to a listed chemical” at any level and also finds that “there was

24    no credible factual basis for the certifier’s belief that an

25    exposure to a listed chemical had occurred or was threated.”            See

26    Cal. Health & Safety Code § 25249.7(h)(2).         In other words, to
27    bring suit and avoid sanctions, a private plaintiff need only

28    credibly allege that that a product has some amount of the
                                           12
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 13 of 34

1     chemical at issue, not that the amount of the chemical is harmful

2     or that it exceeds the safe harbor level.

3                    Further, in order to take advantage of the safe harbor,

4     plaintiffs would be required to test their products to determine

5     whether their products exceeded the safe harbor level, incurring

6     the attendant costs, which is in itself is a cognizable injury.

7     See, e.g., Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139,

8     154-55 (2010) (farmers seeking injunctive relief had standing

9     based on, inter alia, the cost of testing crops that would be

10    required if an injunction was not granted).

11                   The court also rejects defendant’s contention that the

12    First Amendment challenge is unripe because defendants may defend

13    any enforcement action by showing their products do not pose a

14    significant cancer risk, even if their products exceed the safe

15    harbor level.        Facing enforcement actions, or even the possible

16    risk of enforcement actions, are cognizable injuries, even if a

17    business can ultimately prove that its product is not a cancer

18    risk.        See, e.g., Susan B. Anthony List, 134 S. Ct. 2334 at 2342-

19    46.12

20                    Based on the foregoing, the court will deny
21    defendant’s motion for summary judgment to the extent it seeks

22    dismissal based on ripeness.

23    IV.     Merits

24                   To determine whether the Proposition 65 requirement for

25

26
              12As they did in their motion for a preliminary
      injunction, plaintiffs claim that they will lose sales if they
27    decline to provide warnings for their products. The court
      expresses no opinion as to this claim in determining that
28    plaintiffs’ First Amendment claim is ripe.
                                      13
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 14 of 34

1     glyphosate violates the First Amendment, the court must first

2     determine the level of scrutiny to apply -- intermediate scrutiny

3     under Central Hudson Gas & Electric Corp. v. Public Service

4     Commission, 447 U.S. 557 (1980), or a lower level of scrutiny

5     under Zauderer v. Office of Disciplinary Counsel of Supreme Court

6     of Ohio, 471 U.S. 626 (1985).

7                 Under Central Hudson, the government may restrict

8     commercial speech “that is neither misleading nor connected to

9     unlawful activity, as long as the governmental interest in

10    regulating the speech is substantial.”        Am. Beverage Ass’n v.

11    City & Cty. of San Francisco, 916 F.3d 749, 755 (9th Cir. 2019)

12    (quoting Central Hudson, 447 U.S. at 564).         Under this

13    intermediate level of scrutiny, the law at issue “must ‘directly

14    advance the governmental interest asserted’ and must not be ‘more

15    extensive than is necessary to serve that interest.’”           Id.

16    (quoting Central Hudson, 447 U.S. at 566).

17                However, a lower standard applies to certain compelled

18    commercial speech.     In Zauderer, 471 U.S. at 651, the Supreme

19    Court held that the government may require commercial speakers to

20    disclose “purely factual and uncontroversial information” about
21    commercial products or services, as long as the disclosure

22    requirements are “reasonably related” to a substantial government

23    interest and are neither “unjustified [n]or unduly burdensome.”

24    See also CTIA II, 928 F.3d at 842-43 (quoting Zauderer); Am.

25    Beverage Ass’n, 916 F.3d at 755 (same).

26                The case law on the level of scrutiny for compelled
27    commercial speech is somewhat unsettled.         Plaintiffs argue that

28    compelled commercial speech is subject to Central Hudson’s
                                           14
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 15 of 34

1     intermediate scrutiny if it cannot meet all the requirements of

2     Zauderer.    In other words, according to plaintiffs, a court

3     should first examine whether the compelled commercial speech

4     meets Zauderer’s lower standard, and if not, the court should

5     then proceed to examine whether it meets Central Hudson’s

6     requirements.

7                 However, neither the Supreme Court nor the Ninth

8     Circuit have elaborated such a rule, though they have hinted at

9     one.    In NIFLA, the Supreme Court reviewed certain disclosure

10    requirements that applied to pro-choice pregnancy centers.            The

11    court applied Zauderer’s lower scrutiny to one required

12    disclosure and found that the state had not shown that the

13    disclosure was not unjustified or unduly burdensome.          Having made

14    that determination, the court held that the disclosure violated

15    the First Amendment, without proceeding to examine whether the

16    provision also failed intermediate scrutiny.         138 S. Ct. at 2377-

17    78.    At the same time, the NIFLA court examined a separate but

18    related disclosure rule under intermediate scrutiny, holding that

19    the Zauderer standard did not apply because “[t]he notice in no

20    way relates to the services that licensed clinics provide.
21    Instead, it requires these clinics to disclose information about

22    state-sponsored services -- including abortion, anything but an

23    ‘uncontroversial’ topic.”      138 S. Ct. at 2372.13

24
             13 In NIFLA, the court applied the Zauderer standard to a
25    provision that required unlicensed pregnancy centers to disclose
26    on-site and in all advertising that they were not licensed
      medical providers. The court applied intermediate scrutiny to a
27    provision that required licensed pregnancy centers to disclose
      on-site and to all clients that the State of California provided
28    free or low-cost family planning services, including abortion, as
                                      15
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 16 of 34

1                 After NIFLA was issued, the Ninth Circuit in American

2     Beverage explained that “Zauderer provides the appropriate

3     framework to analyze a First Amendment claim involving compelled

4     commercial speech.”     916 F.3d at 756.     The en banc panel in

5     American Beverage reviewed the denial of a preliminary injunction

6     of an ordinance requiring warnings on advertisements for certain

7     sugar-sweetened beverages.       The court held that the requirement

8     that the warning cover 20% of the advertisement imposed an undue

9     burden and thus failed Zauderer.14       Having made this

10    determination, the court reversed the denial of a preliminary

11    injunction, without proceeding to determine whether the ordinance

12    withstood intermediate scrutiny under Central Hudson.           Id. at

13    756-58.

14                In light of these cases, it appears that the court

15    should proceed to examine the warning requirement for glyphosate

16    under Zauderer’s lower standard only if the requirement is purely

17    factual and uncontroversial.       If “[t]he Zauderer standard does

18    not apply here” because the warning requirement is not purely

19    factual and uncontroversial, see NIFLA, 138 S. Ct. at 2372, the

20    court should then proceed to examine the warning requirement
21    under Central Hudson’s intermediate scrutiny.

22
      well as a telephone number to obtain information about such
23    services. 138 S. Ct. at 2368-78.

24          14  Finding that the warning requirement was unduly
      burdensome, the American Beverage en banc panel declined to
25    examine whether the warning was factual and uncontroversial. 916
26    F.3d at 757. This determination follows NIFLA’s implied holding
      that if a disclosure requirement is unjustified or unduly
27    burdensome, a court may assume that the Zauderer standard applies
      and need not examine the disclosure requirement under
28    intermediate scrutiny. See NIFLA, 138 S. Ct. at 2376-77.
                                      16
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 17 of 34

1           A.    Does Zauderer apply?

2                 Before determining whether the Proposition 65 warning

3     requirement survives under Zauderer’s lower scrutiny, the court

4     must determine whether Zauderer even applies.         As discussed

5     above, Zauderer applies where the government requires speakers to

6     disclose “purely factual and uncontroversial information” about

7     commercial products or services.          Zauderer, 471 U.S. at 651;

8     NIFLA, 138 S. Ct. at 2372.       The primary dispute in the present

9     case is whether the compelled disclosure is of purely factual and

10    uncontroversial information.       The State has the burden of

11    demonstrating that a disclosure requirement is purely factual and

12    uncontroversial, not unduly burdensome, and reasonably related to

13    a substantial government interest.         See Zauderer, 471 U.S. at

14    641; Ibanez v. Fla. Dep’t of Bus. & Prof’l Regulation, Bd. of

15    Accountancy, 512 U.S. 136, 146 (1994); Am. Beverage, 916 F.3d at

16    756

17                What “purely factual and uncontroversial” means has not

18    been completely explained by the Supreme Court or the Ninth

19    Circuit.    The Ninth Circuit previously stated in this context

20    that “uncontroversial” “refers to the factual accuracy of the
21    compelled disclosure, not to its subjective impact on the

22    audience.”    CTIA I, 854 F.3d at 1117-18; see also Nationwide

23    Biweekly Admin., Inc. v. Owen, 873 F.3d 716, 732 (9th Cir. 2017)

24    (quoting CTIA I).     But see Nat’l Ass’n of Mfrs. v. S.E.C., 800

25    F.3d 518, 527-530 & n.28 (D.C. Cir. 2015) (stating a “purely

26    factual” proposition must also be accurate, and thus
27    controversial must mean “communicating a message that is

28    controversial for some reason other than [a] dispute about simple
                                           17
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 18 of 34

1     factual accuracy”) (quoting Am. Meat Inst. v. U.S. Dep’t of

2     Agric., 760 F.3d 18, 27 (D.C. Cir. 2014) (internal punctuation

3     omitted)).    However, that decision was reversed and remanded by

4     the Supreme Court for further consideration in light of NIFLA,

5     and the panel’s opinion on remand did not repeat its prior rule

6     that “controversial” under Zauderer means factually accurate.

7     See CTIA II, 928 F.3d at 846-48.

8                 In NIFLA, the Supreme Court held that a state law

9     requiring pro-life pregnancy centers to post information about

10    state-provided pregnancy services, including abortion, was

11    controversial.     138 S. Ct. at 2372.     However, the Ninth Circuit

12    explained in CTIA II that NIFLA did not state “broadly that any

13    purely factual statement that can be tied in some way to a

14    controversial issue is, for that reason alone, controversial.”

15    CTIA II, 928 F.3d at 845.      Rather, the compelled notice was

16    controversial under Zauderer because the disclosure, while

17    factual, “took sides in a heated political controversy, forcing

18    the clinic to convey a message fundamentally at odds with its

19    mission.”    Id.   The CTIA II court also explained, once again,

20    that “a statement may be literally true but nonetheless
21    misleading and, in that sense, untrue” and therefore not meet

22    Zauderer’s requirements.      CTIA II, 928 F.3d at 847; CTIA I, 854

23    F.3d at 1119; see also Am. Meat Inst., 760 F.3d at 27

24    (recognizing the possibility that “some required factual

25    disclosures could be so one-sided or incomplete that they would

26    not qualify as ‘factual and uncontroversial’”) (citation
27    omitted).

28                This court has previously found that the Proposition 65
                                           18
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 19 of 34

1     warning requirement for glyphosate was false and misleading given

2     the weight of authority showing that glyphosate was not known to

3     cause cancer and did not cause cancer.        (Docket No. 75 at 13-17

4     (and citations therein); Docket No. 97 at 4-9.)          While there have

5     been some new developments since the court granted the

6     preliminary injunction, these developments do not change the

7     court’s conclusion that the Proposition 65 warning requirement

8     for glyphosate is misleading and therefore not purely factual and

9     uncontroversial.

10                First, the court continues to find that the current

11    language of the full “safe harbor” warning is false and

12    misleading when used for glyphosate.        That warning would require

13    a business to state that glyphosate “is known to the state of

14    California to cause cancer.”       Cal. Code Regs. tit. 27, §

15    25603(a).    The “short form” safe harbor warning, which requires

16    language stating “WARNING: Cancer - www.P65Warnings.ca.gov.”,

17    Cal. Code Regs. tit. 27, § 25603(b), similarly conveys the

18    message glyphosate is known to cause and actually causes cancer.

19                The court’s initial conclusion remains the same.

20    Notwithstanding the IARC’s determination that glyphosate is a
21    “probable carcinogen,” the statement that glyphosate is “known to

22    the state of California to cause cancer” is misleading.           Every

23    regulator of which the court is aware, with the sole exception of

24    the IARC, has found that glyphosate does not cause cancer or that

25    there is insufficient evidence to show that it does.          (See

26    Heering Decl., Exs. N, R, S, T, U, Z, AA, MM, NN, OO, PP, QQ, RR,
27    SS, WW, XX, CCC.)     While it may be literally true that California

28    technically “knows” that glyphosate causes cancer as the State
                                           19
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 20 of 34

1     has defined that term in the statute and regulations, the

2     required warning would nonetheless be misleading to the ordinary

3     consumer.    See, e.g., CTIA-The Wireless Ass’n v. City & Cty. of

4     San Francisco, 827 F. Supp. 2d 1054, 1062-63 (N.D. Cal. 2011),

5     aff’d, 494 F. App’x 752 (9th Cir. 2012) (granting preliminary

6     injunction in part because required fact sheet was misleading

7     because it failed “to explain the limited significance of WHO

8     ‘possible carcinogen’ classification,” which implied that

9     radiofrequency energy from cell phones was “more dangerous than

10    it really is,” and explaining that the fact sheet should state

11    that “RF Energy has been classified by the World Health

12    Organization as a possible carcinogen rather than as a known

13    carcinogen or a probable carcinogen and studies continue to

14    assess the potential health effects of cell phones.”).

15                As the court stated in granting a preliminary

16    injunction,

17          Ordinary consumers do not interpret warnings in
            accordance with a complex web of statutes,
18          regulations, and court decisions, and the most obvious
            reading of the Proposition 65 cancer warning is that
19          exposure to glyphosate in fact causes cancer. A
            reasonable consumer may understand that if the warning
20          says “known to cause cancer,” there could be a small
            minority of studies or experts disputing whether the
21          substance in fact causes cancer. However, a
            reasonable consumer would not understand that a
22          substance is “known to cause cancer” where only one
            health organization had found that the substance in
23          question causes cancer and virtually all other
            government agencies and health organizations that have
24          reviewed studies on the chemical had found there was
            no evidence that it caused cancer. Under these facts,
25          the message that glyphosate is known to cause cancer
            is misleading at best.
26
      (Docket No. 97 at 14.)
27
                  The D.C. Circuit’s discussion in National Association
28
                                           20
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 21 of 34

1     of Manufacturers v. S.E.C., 800 F.3d 518 (D.C. Cir. 2015), is

2     instructive.       There, the SEC enacted a rule mandating companies

3     using certain minerals originating in the Democratic Republic of

4     Congo to disclose on their website their products have “not been

5     found to be DRC conflict free.”       Id. at 530.    The court explained

6     that the SEC could not rely on the statutory definition of

7     “conflict free” to prove that a disclosure was factual and

8     uncontroversial, because otherwise “there would be no end to the

9     government’s ability to skew public debate by forcing companies

10    to use the government’s preferred language.”         Id. at 530.

11    Similarly, here, the State of California may not skew the public

12    debate by forcing companies to adopt the state’s determination

13    that glyphosate is a carcinogen, relying solely on the IARC’s

14    determination, when the great weight of evidence indicates that

15    glyphosate is not known to cause cancer.

16                1.      New Evidence

17                The new evidence introduced by defendant on summary

18    judgment does not change this determination that the warning

19    requirement as to glyphosate is misleading.         First, the fact that

20    there have been additional studies suggesting a link between
21    glyphosate and cancer, or the fact that there has been some

22    criticism of the EPA’s finding that glyphosate was not a cancer

23    risk, does not establish that California knows that glyphosate

24    causes cancer.       (See Docket No. 124 at 14-25 (and citations

25    therein).)       Notwithstanding this additional evidence, the fact

26    remains that every government regulator of which the court is
27    aware, with the exception of the IARC, has found that there was

28    no or insufficient evidence that glyphosate causes cancer.
                                           21
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 22 of 34

1     Indeed, the EPA, which Proposition 65 relies on as one of five

2     authoritative bodies for identifying carcinogens, reaffirmed this

3     determination in 2019, noting its vigorous disagreement with the

4     IARC, and stating that a Proposition 65 warning for glyphosate

5     would be false and misleading and would violate the federal

6     herbicide labeling law, 7 U.S.C. § 136a.         (Heering Decl. Exs. E,

7     WW.)

8                 This court does not express an opinion as to the

9     criticisms the parties lodge against the IARC on one hand, and

10    the EPA on the other.      “Once again, the court’s analysis here is

11    not whether the IARC’s determination is persuasive or supported

12    by competent evidence, but rather whether a warning conveying the

13    message that glyphosate causes cancer is factual and

14    uncontroversial.”     (Docket No. 97 at 5.)

15                Second, the California Court of Appeal’s decision in

16    Monsanto v. OEHHA, 22 Cal. App. 5th 534 (5th Dist. 2018), does

17    not affect the court’s analysis.          Monsanto concerned the

18    placement of glyphosate on the Proposition 65 carcinogen list due

19    to the IARC classification of glyphosate as a probable

20    carcinogen.    However, this court has already pointed out on the
21    motion for a preliminary injunction that it is Proposition 65’s

22    warning requirement that posed First Amendment concerns, not

23    Proposition 65’s list of carcinogens, which is government speech.

24    (Docket No. 75 at 11.)      Also, this court already addressed the

25    Monsanto decision in its order denying defendant’s motion to

26    reconsider, noting that that case did not address the First
27    Amendment and thus had no relevance as to whether the warning

28    requirement with respect to glyphosate was factual and
                                           22
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 23 of 34

1     uncontroversial.     (Docket No. 97 at 4-5.)      This court has made no

2     finding, and need not make any, as to the general trustworthiness

3     or reliability of the IARC in order to determine that the

4     glyphosate warning requirement is misleading, in light of the

5     heavy weight of authority stating that glyphosate does not cause

6     cancer.

7                 Third, the OEHHA’s formal adoption of a regulation

8     setting a safe harbor level for glyphosate does not change the

9     court’s analysis.     As the court has already explained, the no

10    significant risk level only provides an affirmative defense for a

11    business when faced with a Proposition 65 enforcement action, and

12    it has no relevance as to whether the warning requirement is

13    factual and uncontroversial.       (Docket 97 at 4-5.)

14                Fourth, the fact that there have been three jury

15    verdicts against Monsanto based on glyphosate does not render the

16    warning purely factual and uncontroversial.         The juries in those

17    cases were tasked with determining whether the evidence, as

18    presented in those cases, showed that it was more likely than not

19    that glyphosate caused cancer in those plaintiffs.          While those

20    juries ultimately decided that it did, whether a reasonable juror
21    could find that glyphosate causes cancer is a separate question

22    facing the court today -- whether a statement that glyphosate is

23    known to cause cancer is purely factual and uncontroversial.15

24    Given the full body of evidence before the court, such a

25    statement is at a minimum misleading and therefore not factual

26    and uncontroversial.
27
            15  Those cases are also on appeal, so it is not clear that
28    the verdicts will ultimately stand.
                                      23
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 24 of 34

1                 2.    Alternative Warnings

2                 Defendant attempts to salvage the Proposition 65

3     warning by noting that the statute only requires “clear and

4     reasonable” warnings, not the particular language of the safe

5     harbor warning.     However, at the preliminary injunction hearing,

6     counsel for defendant rejected multiple alternative warnings

7     suggested by the court which would provide more context or use

8     more accurate language, claiming that the additional language

9     would “dilute” the warning.       (Hr’g Tr. at 51 (Docket No. 72).)

10    Since then, the Attorney General has suggested three of his own

11    alternative warnings.      Each of these warnings are deficient on

12    their own, as will be discussed below.16        More important, however,

13    is the fact that the state simply cannot put the burden on

14    commercial speakers to draft a warning that both protects their

15    right not to speak and complies with Proposition 65.          Accord

16    Illinois ex rel. Madigan v. Telemktg. Assocs., Inc., 538 U.S.

17    600, 620 n.9 (2003) (“[T]o avoid chilling protected speech, the

18    government must bear the burden of proving that the speech it

19    seeks to prohibit is unprotected.”) (citations omitted).

20                As this court has already stated, it appears that any
21    glyphosate warning which does not compel a business to make

22    misleading statements about glyphosate’s carcinogenicity would

23    likely violate the Attorney General’s own guidelines for approval

24    of Proposition 65 enforcement action settlements.          (See Docket

25    No. 97 at 9 n.7 (noting that under Cal. Code Regs. tit. 11 §

26
27          16  Although the court addressed the first two alternative
      warnings on the motion to reconsider, the court will revisit that
28    discussion on summary judgment, out of an abundance of caution.
                                      24
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 25 of 34

1     3202(b), certain words and phrases are per se not clear and

2     reasonable, “such as (1) use of the adverb ‘may’ to modify

3     whether the chemical causes cancer” and “(2) additional words or

4     phrases that contradict or obfuscate otherwise acceptable warning

5     language”).)

6                 At the same time, the safe harbor regulations prohibit

7     providing any additional information in the warning other than

8     the source of the exposure or “information on how to avoid or

9     reduce exposure to the identified chemical.”17         Cal. Code Regs.

10    tit. 27, § 25601.     Given that restriction, a business would not

11    enjoy the protection of the safe harbor warning and would still

12    face the threat of suits from private enforcers if it added, for

13    example, language discussing the debate regarding glyphosate’s

14    carcinogenicity, unless the business was a party to a court order

15    approving the particular language.        See Cal. Code Regs. tit. 27,

16    § 25600(e) (“A person that is a party to a court-ordered

17    settlement or final judgment establishing a warning method or

18    content is deemed to be providing a ‘clear and reasonable’

19    warning for that exposure for purposes of this article, if the

20    warning complies with the order or judgment.”).
21                The court cannot condone the state’s approach here,

22    where it continues to argue that the warning requirement poses no

23    First Amendment concerns and then repeatedly proposes iterations

24    of alternative warnings that the state would never allow under

25    normal circumstances, absent this lawsuit.         Even assuming the

26          17  These regulations also distinguish the Proposition 65
27    warning from the regulation at issue in CTIA II, which allowed
      retailers to add to the compelled disclosure. See 928 F.3d at
28    848.
                                      25
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 26 of 34

1     state may continue to propose alternative warnings, as it has in

2     this case, none of them qualify as purely factual and

3     uncontroversial.

4                 Defendant’s first proposed warning states: “WARNING:

5     This product can expose you to glyphosate, a chemical listed as

6     causing cancer pursuant to the requirements of California law.

7     For more information go to www.P65Warnings.ca.gov.”          (Docket No.

8     81-1 at 10).    Stating that a chemical is listed as causing cancer

9     “pursuant to the requirements of California law” conveys

10    essentially the same message to consumers as stating that a

11    chemical is known to the state of California to cause cancer, and

12    thus is misleading for the same reason as the safe harbor

13    warning.    Further, California cannot remedy this warning by

14    simply pointing consumers to a website discussing the debate.

15                Defendant’s second proposed warning does provide

16    additional context regarding the debate as to glyphosate’s

17    carcinogenicity, stating:

18          WARNING: This product can expose you to glyphosate, a
            chemical listed as causing cancer pursuant to the
19          requirements of California law. The listing is based
            on a determination by the United Nations International
20          Agency for Research on Cancer that glyphosate presents
            a cancer hazard. The U.S. Environmental Protection
21          Agency has tentatively concluded in a draft document
            that glyphosate does not present a cancer hazard. For
22          more information go to www.P65warnings.ca.gov.
23
      (Docket No. 81-1 at 12.)
24
                  As the court discussed on the motion for
25
      reconsideration, this warning is deficient “because it conveys
26
      the message that there is equal weight of authority for and
27
      against the proposition that glyphosate causes cancer, or that
28
                                           26
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 27 of 34

1     there is more evidence that it does . . . when the heavy weight

2     of evidence in the record is that glyphosate is not known to

3     cause cancer.”     (Docket No. 97 at 9.)

4                 Defendant’s third alternative warning fails for similar

5     reasons. That warning states:

6           WARNING: This product can expose you to glyphosate.
            The State of California has determined that glyphosate
7           is known to cause cancer under Proposition 65 because
            the International Agency for Research on Cancer has
8           classified it as a carcinogen, concluding that there
            is sufficient evidence of carcinogenicity from studies
9           in experimental animals and limited evidence in
            humans, and that it is probably carcinogenic to
10          humans. The EPA has concluded that glyphosate is not
            likely to be carcinogenic to humans. For more
11          information about glyphosate and Proposition 65, see
            www.P65warnings.ca.gov.
12

13    (Docket No. 124 at 59.)      This warning does give some context to

14    the IARC’s findings, noting that there was “limited evidence in

15    humans” and that glyphosate is “probably carcinogenic.”18

16    However, it once again states that glyphosate is known to cause

17    cancer and conveys the message that there is equal weight for and

18    against the authority that glyphosate causes cancer, when the

19    weight of evidence is that glyphosate does not cause cancer.

20                Defendant relies heavily on the Ninth Circuit’s
21    decision in CTIA II, to support his contention that this third

22    warning is permissible under Zauderer, though that case is

23    distinguishable.     In CTIA II, the panel majority approved a

24    warning stating:

25

26
            18  Once again, the court questions whether a nuanced
      warning regarding glyphosate, especially one as lengthy as the
27    Attorney General’s third alternative warning, can comply with the
      Proposition 65 regulations and the statute’s requirements of a
28    “clear and reasonable” warning.
                                      27
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 28 of 34

1           To assure safety, the Federal Government requires that
            cell phones meet radio-frequency (RF) exposure
2           guidelines. If you carry or use your phone in a pants
            or shirt pocket or tucked into a bra when the phone is
3           ON and connected to a wireless network, you may exceed
            the federal guidelines for exposure to RF radiation.
4           Refer to the instructions in your phone or user manual
            for information about how to use your phone safely.
5
      928 F.3d at 838.     Rather than stating that cell phones are known
6
      to cause cancer, or known to cause some other adverse health
7
      condition, the CTIA II warning only pointed to federal guidelines
8
      regarding radio-frequency guidelines, and stated that certain
9
      uses of cell phones would cause the user to exceed those
10
      guidelines.    The disclosure did not make any claims that failure
11
      to comply with those guidelines would cause any particular
12
      effect, other than imply that compliance with the guidelines was
13
      necessary for “safety.”
14
                  In contrast, the original cell phone warning required
15
      by San Francisco in a related cell phone warning case would have
16
      stated, among other things, “ALTHOUGH STUDIES CONTINUE TO ASSESS
17
      POTENTIAL HEALTH EFFECTS OF MOBILE PHONE USE, THE WORLD HEALTH
18
      ORGANIZATION HAS CLASSIFIED RF ENERGY AS A POSSIBLE CARCINOGEN.”
19
      CTIA-The Wireless Ass’n v. City & Cty. of San Francisco, 827 F.
20
      Supp. 2d 1054, 1058 (9th Cir. 2011), aff’d, 494 F. App’x 752 (9th
21
      Cir. 2012).    This warning, making a similar claim about an IARC
22
      probable carcinogen determination, was rejected as misleading by
23
      the district court, a determination that was affirmed by the
24
      Ninth Circuit in a memorandum disposition.         Id. at 1061-63.
25
      Thus, the Ninth Circuit’s approval of the warning in CTIA II does
26
      not show that the third alternative warning proposed by defendant
27
      is purely factual and uncontroversial.
28
                                           28
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 29 of 34

1                 The law does not require a warning label to disclose in

2     full the debate regarding glyphosate’s carcinogenicity, and there

3     need not be complete consensus among the scientific community

4     before a warning may be required.        See CTIA-The Wireless Ass’n v.

5     City of Berkeley, 139 F. Supp. 3d 1048, 1071-72 (N.D. Cal. 2015).

6     Given the evidence in the record, however, warnings which state

7     that glyphosate is known to cause cancer are not purely factual

8     and uncontroversial.      Accordingly, Zauderer’s lower scrutiny does

9     not apply, and the Proposition 65 warning as to glyphosate must

10    satisfy intermediate scrutiny.19

11          B.    Intermediate Scrutiny

12                Having determined that Zauderer’s lower standard does

13    not apply to the glyphosate warning requirement because it is not

14    purely factual and uncontroversial, the court deems it

15    appropriate to now consider whether the warning requirement

16    satisfies intermediate scrutiny.       See Am. Beverage, 916 F.3d at

17    755 (citing Central Hudson, 447 U.S. at 564).         Under intermediate

18    scrutiny, the law must “directly advance the governmental

19    interested asserted and must not be more extensive than is

20    necessary to serve that interest.”        Id. (citing Central Hudson,
21    447 U.S. at 566).     The government has the burden to “demonstrate

22    that the harms it recites are real and that its restriction will

23    in fact alleviate them to a material degree.”         Ibanez, 512 U.S.

24    at 136.

25

26
            19  Because the court finds that Zauderer does not apply
      because the warning is not purely factual and uncontroversial,
27    the court does not reach the question of whether the warning is
      reasonably related to a substantial government interest or
28    imposes an undue burden.
                                      29
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 30 of 34

1                 Here, defendant has neither shown that Proposition 65’s

2     warning requirement, as applied to glyphosate, directly advances

3     the asserted government interest, nor that it is not more

4     extensive than necessary to achieve that interest.          The purpose

5     for Proposition 65 warning requirement, as stated in preamble to

6     the proposed act, was to inform the people of California “about

7     exposures to chemicals that cause cancer.”         (Zuckerman Decl., Ex.

8     WW (Docket No. 138-23).)      See also Cal. Chamber of Commerce v.

9     Brown, 196 Cal. App. 4th 233, 258 (1st Dist. 2011) (quoting

10    Proposition 65 Section 1).       The court agrees that this is a

11    substantial interest.      However, misleading statements about

12    glyphosate’s carcinogenicity, and the state’s knowledge of that

13    purported carcinogenicity, do not directly advance that

14    interest.20

15                Moreover, California has options available to inform

16    consumers of its determination that glyphosate is a carcinogen,

17    without burdening the free speech of businesses, including

18    advertising campaigns or posting information on the Internet.

19    See, e.g., NIFLA, 138 S. Ct. at 2376 (noting that even assuming

20    an advertising campaign would be less effective at broadcasting
21    California’s message than mandated disclosures, the state may not

22    “co-opt” businesses “to deliver its message for it,” because

23

24          20  Ironically, the Attorney General, while arguing that
      glyphosate is a carcinogen, has argued that the likely amount of
25    glyphosate that the average consumer will be exposed to is orders
26    of magnitude lower than would be required to exceed the state’s
      no significant risk level. In other words, defendant on the one
27    hand proclaims the need to broadcast glyphosate’s cancer risk
      while at the same time declaring there is no risk for the vast
28    majority of consumers.
                                      30
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 31 of 34

1     “[t]he First Amendment does not permit the State to sacrifice

2     speech for efficiency”) (citation omitted).         Accordingly,

3     Proposition 65’s warning requirement as to glyphosate fails

4     intermediate scrutiny under the First Amendment, and the court

5     will grant summary judgment for plaintiffs.21

6     V.    Permanent Injunction

7                 Having determined that Proposition 65’s warning

8     requirement as to glyphosate violates the First Amendment, the

9     court turns to whether a permanent injunction is appropriate.           To

10    obtain a permanent injunction, a plaintiff “must demonstrate: (1)

11    that it has suffered an irreparable injury; (2) that remedies

12    available at law, such as monetary damages, are inadequate to

13    compensate for that injury; (3) that, considering the balance of

14    hardships between the plaintiff and defendant, a remedy in equity

15    is warranted; and (4) that the public interest would not be

16    disserved by a permanent injunction.”        eBay Inc. v. MercExchange,

17    L.L.C., 547 U.S. 388, 391 (2006).        The standard for a permanent

18    injunction is essentially the same as for a preliminary

19    injunction, with the exception that the plaintiff must show

20    actual success, rather than a likelihood of success.          See Amoco
21    Prod. Co. v. Village of Gambell, 480 U.S. 531, 546 n.12 (1987).

22    Here, the court’s analysis of the permanent injunction factors

23    largely repeats its analysis from its order granting a

24
            21  The Attorney General also seeks summary judgment as to
25    whether Proposition 65’ warning requirement is unconstitutionally
26    vague. However, the Amended Complaint does not assert a void for
      vagueness claim, and defendant did not assert a counterclaim
27    seeking declaratory relief as to whether the warning requirement
      was unconstitutionally vague. Accordingly, the court will deny
28    defendant’s cross motion for summary judgment as to vagueness.
                                      31
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 32 of 34

1     preliminary injunction.

2                 Because “[t]he loss of First Amendment freedoms, for

3     even minimal periods of time, unquestionably constitutes

4     irreparable injury,” Valle Del Sol Inc. v. Whiting, 709 F.3d 808,

5     828 (9th Cir. 2013) (quoting Elrod v. Burns, 427 U.S. 347, 373

6     (1976)), and plaintiffs have prevailed on their First Amendment

7     claim, they have established that they will likely suffer

8     irreparable harm for which there are no adequate legal remedies

9     if the warning requirement is not enjoined as to glyphosate.22

10                When the government is a party, the balance of equities

11    and public interest factors merge.        Drakes Bay Oyster Co. v.

12    Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014) (citing Nken v.

13    Holder, 556 U.S. 418, 435 (2009)).        To determine the balance of

14    equities, the court must “balance the interests of all parties

15    and weigh the damage to each.”       Stormans, Inc. v. Selecky, 586

16    F.3d 1109, 1138 (9th Cir. 2009) (citation omitted).

17                The court recognizes that the state has a significant

18    interest in protecting its citizens and informing them of

19    possible health risks, but the Ninth Circuit has “consistently

20    recognized the significant public interest in upholding First
21    Amendment principles.”      Doe v. Harris, 772 F.3d 563, 583 (9th

22

23          22  Plaintiffs also contend that the warning requirement
      will cause several other irreparable harms, including damage to
24    the reputation and goodwill of plaintiffs and their products,
      loss of customers, and disruption to supply chains and existing
25    business practices. Plaintiffs further claim that they have no
26    legal remedies because California is not subject to damages under
      sovereign immunity. Because the court finds that plaintiffs have
27    shown a likelihood of irreparable harm and inadequate legal
      remedies based on the infringement of their First Amendment
28    rights, the court need not specifically address these arguments.
                                      32
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 33 of 34

1     Cir. 2014) (quoting Sammartano v. First Judicial Dist. Court, 303

2     F.3d 959, 974 (9th Cir. 2002)).       Further, California “has no

3     legitimate interest in enforcing an unconstitutional” law.            See

4     KH Outdoor, LLC v. City of Trussville, 458 F.3d 1261, 1272 (11th

5     Cir. 2006).    Providing misleading or false labels to consumers

6     also undermines California’s interest in accurately informing its

7     citizens of health risks at the expense of plaintiffs’ First

8     Amendment rights.     Accordingly, the balance of equities and

9     public interest weigh in favor of permanently enjoining

10    Proposition 65’s warning requirement for glyphosate.

11                As plaintiffs have prevailed on the merits of their

12    First Amendment claim, are likely to suffer irreparable harm

13    absent an injunction, and have shown that the balance of equities

14    and public interest favor an injunction, the court will grant

15    plaintiffs’ request to permanently enjoin Proposition 65’s

16    warning requirement as to glyphosate.23

17                IT IS THEREFORE ORDERED that plaintiffs’ Motion for

18    Summary Judgment (Docket No. 117) be, and the same hereby is,

19
            23  Plaintiffs’ Notice of Motion and proposed order also
20    request that the court permanently enjoin defendant or anyone in
      privity with him from threatening to enforce Proposition 65’s
21    warning requirement for glyphosate. (See Notice of Mot. Summ. J.
22    at 1 (Docket No. 117); Proposed Order (Docket No. 1117-79); see
      also Am. Compl. Prayer for Relief ¶ 4) (requesting injunction
23    against anyone enforcing or threatening to enforce the warning
      requirement as to glyphosate).) This request may have been
24    inadvertently included, as it does not appear to have been
      mentioned in plaintiffs’ memorandum in support of the motion or
25    plaintiffs’ reply. More importantly, plaintiffs provide no
26    support for the contention that threats of enforcement should be
      enjoined, and such request raises concerns about the First
27    Amendment rights of defendant and those in privity with him.
      Accordingly, the court’s injunction does not address threats of
28    enforcement of Proposition 65.
                                      33
     Case 2:17-cv-02401-WBS-EFB Document 155 Filed 06/22/20 Page 34 of 34

1     GRANTED.    Defendant’s Cross Motion for Summary Judgment (Docket

2     No. 124) is DENIED.

3                 IT IS FURTHER ORDERED that plaintiffs’ request for a

4     permanent injunction enjoining the warning requirement of

5     California Health & Safety Code § 25249.6 as to glyphosate is

6     GRANTED.    Defendant, his agents and employees, all persons or

7     entities in privity with him, and anyone acting in concert with

8     him are hereby ENJOINED from enforcing as against plaintiffs,

9     plaintiffs’ members, and all persons represented by plaintiffs,

10    California Health & Safety Code § 25249.6’s requirement that any

11    person in the course of doing business provide a clear and

12    reasonable warning before exposing any individual to glyphosate.

13    Dated:   June 22, 2020

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           34
